                    Case 1:16-cv-09517-LAK-KHP Document 312 Filed 07/02/20 Page 1 of 1




                                                           underberg & kessler lle




                                                                                              CoLIN D. RAMSEY, PARTNER
                                                                                              (716) 847-9103
                                                                                              cramsey@underbergkessler.com


                                                                 July 2,2020



            VIA ECF

            Hon. Katharine H. Parker
            United States Magistrate Judge
            Southern District of New York
            500 Pearl Street
            New York, New York 10007

                       Re            Daniel Kleeberg, Lisa Stein and Audrey Hays v. Lester Eber, et al.
                                     Civ. Action No.: 16-cv-09517 -LAK-KHP

             Dear Magistrate Parker:

                       Please be advised that the Eber Defendants have no objection to the request of Mr. Brook
             for an extension of the time period to file          a   motion to substitute.

                    As alluded to by Mr. Brook, a Petition was filed in Monroe County Surrogate's Court on
             May 29,2020. The Sunogate's Court subsequently issued a Citation directing that Doris Ellen
             Eber (Lester Eber's widow) and David G. Eber, Lester Eber's son, show cause on August 13,2020,
             why a decree should not be made admitting Lester Eber's Will to probate, and issuing Letters
             Testamentary ("Letters") to Wendy Eber.

                       We   will       advise the Court as soon as we have additional information from Surrogate's
             Court.


                                                                 Respectfully submitted,




                                                                 Colin D. Ramsey
             CDR:ar




50 Fountain Plaza, Suite 320, Buffalo, NY 14202           www.   un   de rberg kessler. com       Additional Offices
         71 6-848-9000 pHorur   71   6-847-6004 rnx                                              Rochester, Canandaigua and Geneseo, NY
